DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 11, the claims recite the limitation of “the position” in lines 4 and 5 respectively. It is unclear as to what the position refers to. For example, no fluid for measuring a surface has been provided, nor has any additional element beside the position marker been introduced that could be related to the position.
All remaining claims are rejected for the same reason due to their dependency thereon.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Begin et al. US Patent 5,406,200 (hereinafter referred to as Begin).
Regarding claim 1, Begin teaches a method for compensating for temperature effects on a position measurement by a magnetostrictive position detector including a sensor 32, a probe 16 extending from the sensor and a magnetic position marker 18 movable along the probe in correspondence with the position, the method comprising determining a coefficient of thermal error (calibration) in response to a measured probe length (determined by travel time of a signal) and compensating the position measurement based on the coefficient of thermal error (column 5 line 65 – column 6 line 36) and a reference probe length (during calibration a probe length is used at different temperature values to determine its attributes which are then stored in a ROM 52, thereby reading on the reference probe length).

Regarding claim 11, Begin teaches a computer system for  compensating for temperature effects on a position measurement by a magnetostrictive position detector including a sensor 32, a probe 16 extending from the sensor and a magnetic position marker 18 movable along the probe in correspondence with the position, the computer system operable to determine a coefficient of thermal error (calibration) in response to a measured probe length (determined by travel time of a signal) and compensate the position measurement based on the coefficient of thermal error (column 5 line 65 – column 6 line 36) and a reference probe length (during calibration a probe length is used at different temperature values to determine its attributes which are then stored in a ROM 52, thereby reading on the reference probe length).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-6 and 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Begin.
Regarding claim 2-5, Begin teaches measuring the time of flight (T1, T2) of a first and second travel distance of the signal in the wire which determines a distance between the sensor, the float and the end of the wire along the claimed paths (claim 34). Begin does not explicitly teach averaging the first distance and the second distance as claimed, however it would have been obvious to one of ordinary skill in the art at the time of filing to have used the data in any desired manner including by averaging the values in order to more accurately determine a distance value since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious. KSR International Co. v Teleflex Inc., 550 U.S.398, 82 USPQ2d 1385, 1395-97 (2007).  Begin further teaches the reflected signals as torsional stress waves induced in a wire (column 3, lines 56-67) caused by a current pulse transmitted by the wire that interacts with the magnetic position marker as claimed. 
Regarding claim 6, the reference probe length of Begin is determined at a calibration temperature as claimed.

Regarding claim 12-15, Begin teaches measuring the time of flight (T1, T2) of a first and second travel distance of the signal in the wire which determines a distance between the sensor, the float and the end of the wire along the claimed paths (claim 34). Begin does not explicitly teach averaging the first distance and the second distance as claimed, however it would have been obvious to one of ordinary skill in the art at the time of filing to have used the data in any desired manner including by averaging the values in order to more accurately determine a distance value since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious. KSR International Co. v Teleflex Inc., 550 U.S.398, 82 USPQ2d 1385, 1395-97 (2007).  Begin further teaches the reflected signals as torsional stress waves induced in a wire (column 3, lines 56-67) caused by a current pulse transmitted by the wire that interacts with the magnetic position marker as claimed. 
Regarding claim 16, the probe length of Begin would be predetermined and therefore factory calibrated as claimed.
Regarding claim 17-19, the system of Begin comprises computing means as part of the magnetostrictive position detector which would allow for the system to compensate for buoyancy error which reads on the claims since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).	

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Begin as applied to claims 1 and 11 above, and further in view of Dumais US Patent 5,017,867 (hereinafter referred to as Dumais).
Regarding claims 10 and 20, Begin does not explicitly disclose the position measurement as being a fluid level, however does incorporate by reference the Dumais reference which discloses a magnetostrictive position detector which determines the position of the surface of a fluid. It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Dumais with those of Begin in order to sense the position of a liquid in a vessel since it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.398, 82 USPQ2d 1385, 1395-97 (2007).

Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to teach the claimed limitations including the use of the coefficient of thermal error to compensate for a buoyancy error of a float.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A SHABMAN whose telephone number is (571)272-8589. The examiner can normally be reached M-F 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A SHABMAN/           Examiner, Art Unit 2861